Citation Nr: 0839057	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-38 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an effective date earlier than January 10, 
2005 for the grant of service connection for hypertension.

3.  Entitlement to an effective date earlier than April 20, 
2006 for the grant of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2005 and November 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which respectively granted service 
connection for hypertension and assigned a 0 percent rating 
effective January 10, 2005, and granted entitlement to TDIU 
effective April 20, 2006.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hypertension in September 2003.  The appellant received 
timely notice of the determination, but did not appeal and 
that decision is now final.

2.  The veteran's claim to re-open entitlement to service 
connection for hypertension was received on January 10, 2005.

3.  The veteran's claim for TDIU was received on July 26, 
2004.

4.  A preponderance of the competent medical evidence of 
record shows that during the appeal period the veteran's 
diastolic pressure has been predominantly 100 or less, and/or 
the veteran's systolic pressure been shown to be 
predominantly 160 or less.

5.  It is not factually ascertainable that the veteran was 
unemployable due to his service-connected disabilities prior 
to April 20, 2006, nor did the veteran meet the schedular 
criteria for TDIU benefits prior to April 20, 2006.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.104 Diagnostic Code (DC) 7101 (2008).

2.  The criteria for an effective date earlier than January 
10, 2005 for the grant of service connection for hypertension 
have not been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2007).

3.  The criteria for an effective date earlier than April 20, 
2006, for an award of TDIU have not been met.  38 U.S.C.A. § 
5110 (West. 2002 & Supp. 2008); 38 C.F.R. §§ 3.400, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).
The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issue of the effective date to be assigned the now-
service connected hypertension disability and grant of TDIU 
are "downstream" issues, further VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Likewise, in Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 490-491.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Notwithstanding, the RO provided the appellant with pre-
adjudication notice by letter in June 2006 with regards to 
his claim for TDIU, prior to the initial adjudication in 
November 2006.  The June 2006 notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473, identifying the five elements of 
a service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  The claim was subsequently re-adjudicated in a July 
2007 supplemental statement of the case (SSOC).  The veteran 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  
 
The issue of the evaluation to be assigned the now-service 
connected hypertension is also a "downstream" issue.  Hence, 
additional notification is not required.  See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a February 2005 letter.  Additional notice, 
including that concerning both the issues of establishing 
higher evaluations and effective dates, was provided by a 
March 2006 letter subsequent to the initial adjudication in 
September 2005.  The claim was subsequently re-adjudicated in 
January 2007 and July 2007 supplemental statements of the 
case (SSOCs).  The veteran had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations to determine the etiology and severity 
of his hypertension disability and in regards to whether he 
is unemployable.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.                          

II.  Initial Rating for Hypertension

The RO granted service connection for hypertension in 
September 2005, assigning a 0 percent rating with an 
effective date of January 10, 2005, under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The veteran contends that he is 
entitled to a higher rating because his diastolic blood 
pressure would be higher than 100 and his systolic blood 
pressure would be higher than 160 without medication 
continuously controlling it.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under Diagnostic Code 7101, a 10 percent rating is assigned 
for hypertension when diastolic pressure is 100 or more; or 
when systolic pressure is predominantly 160 or more; or when 
there is a history of diastolic pressure predominantly 100 or 
more and continuous medication for control is required.  A 20 
percent rating is assigned when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104 (2008).

Note (1) indicates that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of the 
section, hypertension is defined as diastolic pressure of 
90mm or greater and isolated hypertension is defined as 
systolic blood pressure of predominantly 160mm or greater 
with a diastolic pressure of less than 90mm.  38 C.F.R. § 
4.104, DC 7101.

As noted above, Note (1) under Diagnostic Code 7101 directs 
that hypertension must be confirmed by readings taken two or 
more times on at least three consecutive days.  This note 
refers to the necessary steps that must be taken to confirm a 
diagnosis of hypertension.  Note (1) does not indicate that 
these steps must be followed to determine the correct rating 
to assign once the diagnosis of hypertension has already been 
established.  In this case, service connection has already 
been established for hypertension; thus, it is not necessary 
to take blood pressure readings two or more times on at least 
three consecutive days in order to determine the appropriate 
disability rating.  

A VA examination was conducted in March 2005.  The examiner 
noted that he reviewed the veteran's claim file.  The 
examiner noted that the veteran currently took medication to 
treat his hypertension.  A physical examination of the 
veteran revealed his blood pressure to be 140/84, 140/88, and 
140/80.  A diagnosis of essential hypertension was given.  

VA treatment records dated in April 2005 note that the 
veteran's blood pressure before he took his medication was 
153/83, and that the blood pressure taken at the visit was 
140/80.  It was also noted that the veteran's home monitoring 
blood pressure was 130-140/78-80.

A VA examination was conducted in September 2005.  The 
examiner noted that he reviewed the veteran's claim file.  
The examiner noted that the veteran currently took medication 
to treat his hypertension.  A physical examination of the 
veteran revealed his blood pressure to be 160/74, 156/85, and 
154/84.  A diagnosis of essential hypertension was given.  

VA treatment records dated in September 2005 note that the 
veteran's blood pressure at home was around 140/80.  VA 
treatment records dated in November 2005 note that the 
veteran's blood pressure was 146/69.

A VA examination was conducted in September 2006.  The 
examiner noted that he reviewed the veteran's claim file.  An 
examination of the veteran revealed his blood pressure to be 
167/89, 171/88, and 173/90.  A diagnosis of hypertension with 
no arteriosclerotic complications was given.  

VA treatment records dated June 2006 note a blood pressure 
reading of 139/77, a record dated in July 2006 notes a 
reading of 121/63, a record dated in August 2006 notes a 
reading of 129/59, a record dated in December 2006 notes a 
reading of 140/46, a record dated in March 2007 notes a 
reading of 123/63, and a second  record dated in March 2007 
notes a reading of 118/67.

The medical evidence shows that over the past three years, 
there have been only two occasions out of the twelve when the 
veteran had readings of systolic pressure higher than 160; in 
September 2005 and September 2006.  This period was not 
continuous as the veteran had respective blood pressure 
readings of 140/80 and 146/69 in September and November 2005.  
On the whole the veteran's occasional readings of a systolic 
pressure higher than 160 cannot be reasonably interpreted to 
represent his predominant blood pressure given that they 
occurred in only two of the twelve instances his blood 
pressure was recorded.  Additionally, there have been no 
readings that showed diastolic pressure higher than 100.  The 
veteran's hypertension is currently rated at the correct non-
compensable level given his present level of ratable 
disability, as set forth in applicable schedule criteria.  38 
C.F.R. § 4.104, DC 7101.

As the criteria for assignment of the next higher 10 percent 
rating are not met, the criteria for an even higher rating 
(20, 40, etcetera) are likewise not met. 
The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

At no time since the effective date of service connection, 
January 10, 2005, has the veteran's disability met or nearly 
approximated the criteria for a higher rating, and staged 
ratings are not for application.  See Hart v. Mansfield, No. 
05-2424, slip op. at 4 and 5.

III.  Earlier Effective Date for Grant of Service Connection 
for Hypertension 

In September 2005, the RO granted service connection for 
hypertension, assigning an effective date of January 10, 
2005, the date of receipt of the claim.  The veteran contends 
that he is entitled to an earlier effective date for service 
connection for his disability because he filed a timely 
notice of disagreement (NOD) to the RO's September 2003 
rating decision, which denied entitlement to service 
connection for hypertension.  

The veteran claimed entitlement to service connection for 
hypertension in August 2000 and was denied entitlement to 
service connection for hypertension in a September 2003 
rating decision.  The veteran was notified of that decision 
and of his appellate rights, and, notwithstanding his 
contentions, an NOD (which is dated June 25, 2004) was not 
received by the RO until September 15, 2005, well beyond the 
one-year period to timely file an NOD.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 
(2008).  The RO received the veteran's claim to reopen 
entitlement to service connection for hypertension secondary 
to his service-connected depression on January 10, 2005.

The relevant law and regulations provide that "[u]nless 
specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increased, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore." 38 U.S.C.A. § 5110(a) 
(West 2002 and Supp 2008).  The effective date for an award 
of compensation based on an original or reopened claim will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5100; 38 C.F.R. § 
3.400.  If service connection is granted based on a claim 
received within one year of separation from active duty the 
effective date will be the date following separation.  Id.

The veteran separated from military service in October 1970.  
His claim to re-open service connection claim for 
hypertension was received by the RO on January 10, 2005.  

While the veteran has argued that the effective date for the 
grant of entitlement to service connection should date back 
to his original claim for service connection in August 2000, 
the law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefits to... be paid under the laws 
administered by the Secretary").  Therefore, since the 
veteran's service connection claim was received more than one 
year after his separation from military service; because the 
September 2003 rating decision denying the claim for service 
connection is final; and because the claim to reopen was not 
received until January 10, 2005, the effective date of the 
award may be no earlier then the date of the receipt of the 
claim to re-open; January 10, 2005.     

There are no documents of record that could be construed as 
an informal claim to reopen.   

The preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than January 10, 
2005; there is no doubt to be resolved; and an earlier 
effective date is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

IV.  Earlier Effective Date for Grant of TDIU

The veteran contends that the effective date of the TDIU 
award should be earlier than April 20, 2006, the date his 
formal claim was received by the RO.  

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later date.  38 C.F.R. § 3.400 (2008).  The effective 
date rules for an increased compensation claim apply for a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451 (2000).  
Generally, the effective date of an evaluation and award of 
compensation for an increased rating or original claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  In cases involving increases in disability 
compensation, the effective date will be the earliest date at 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of receipt of the 
claim will be the effective date.  38 C.F.R. § 3.400(o)(2).

In determining an effective date for an award of TDIU, VA 
must make two essential determinations.  It must determine 
(1) when a claim for TDIU was received, and (2) when a 
factually ascertainable increase in disability occurred so as 
to warrant entitlement to TDIU.  See 38 C.F.R. §§ 3.155, 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

The RO received the veteran's claim for TDIU on April 20, 
2006.  However, the record also contains a document received 
by the RO on July 26, 2004, which indicates that the veteran 
was unemployable because of his service-connected back 
disability, and that he believed that he should be granted a 
full 100 percent disability rating.  

The Board finds that the July 26, 2004 document indicated an 
intent to apply for a TDIU rating, and will accept that as 
the date of the claim for TDIU.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  The earliest possible 
effective date for a grant of TDIU is one year prior to the 
document received on July 26, 2004.  See 38 C.F.R. § 
3.400(o)(2).  

Therefore, it must be determined if the evidence of record 
shows that the veteran was entitled to a grant of TDIU at a 
date certain any time subsequent to July 26, 2003, and the 
current August 20, 2006, effective date.  

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
'whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability.'  
Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  For VA 
purposes, the term 'unemployability' is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

When the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that, if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

As of July 26, 2003, the veteran was service connected for 
major depression, with a 30 percent rating, and a low back 
disability, with a 20 percent rating.

A VA psychiatric examination dated in November 2003 is of 
record, however it does not indicate that the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.

An April 2004 VA examination notes that the veteran reported 
that he was not able to return to work as a truck driver 
after 1996 when he fell on the ice and re-injured his back 
and had a second surgery on L5-S1.  An addendum to the April 
2004 examination notes that the physical examination was 
conducted and that the veteran had various degrees of motion 
in his back.

November 2005 VA treatment records indicate that the veteran 
has degenerative disc disease of his back.  The record does 
not indicate that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disability.

A VA psychiatric examination was conducted in September 2006.  
Following review of the claim file, the examiner opined that 
the veteran had a major depressive disorder, recurrent, 
moderate, secondary to chronic low back pain.  It was then 
noted that the veteran's occupational difficulties were 
primarily related to his chronic back pain.  He was still 
interested in working.  The doctor conclude that the 
veteran's physical limitations prevented him from doing so 
and his difficulties with depression and loss of motivation 
secondary to chronic pain were additional factors in his low 
activity level.  His depression cannot be separated from his 
chronic back condition, which is the chief reason he is not 
working at this time.  

The April 2004 VA examination report does note that the 
veteran reported he had not been able to return to work after 
1996 following an injury to his back, however this report 
does not state that the medical examiner was of the opinion 
that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disability.  The veteran's lay history is not 
transformed into medical evidence simply because it was 
transcribed by a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995). 

There is no competent medical evidence of record indicating 
that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disabilities until the September 2006 VA 
psychiatric examination.  See 38 C.F.R. § 4.16(a).  Likewise, 
there is no competent evidence that the veteran's 
circumstances are so exceptional as to warrant a grant of a 
TDIU under the provisions of section 4.16(b) earlier than 
April 20, 2006.  38 C.F.R. § 4.16.  See also 38 C.F.R. § 
3.321(b).  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Additionally, it 
appears that the medical evidence of record does not indicate 
that the veteran met the schedular standards for 
consideration of TDIU under 38 C.F.R. § 4.16(a) until the 
September 2006 VA examination of the veteran's back and spine 
that was the basis of a November 2006 rating decision which 
granted the veteran a 40 percent rating for his low back 
disability, which is after his current April 20, 2006, 
effective date.  There is no evidence of record on which the 
Board can find that that the veteran was unemployable due to 
his service-connected disabilities prior to the September 
2006 VA examinations.

The effective date of an evaluation and award of compensation 
for an increased rating or original claim is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later, which in this case is the date of the 
September 2006 VA examinations.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o)(1).  The September 2006 VA examinations 
collectively are the latter of these two dates, and 
therefore, the veteran's current April 20, 2006, effective 
date is the earliest effective date that can be assigned 
under the law. 

The Board has considered the statements of the veteran, who 
is competent as a lay person to report that on which he has 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to offer a medical 
opinion as to the extent of his disabilities, as there is no 
evidence of record that he has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The preponderance of the evidence is against an effective 
date earlier than April 20, 2006, for the grant of TDIU; 
there is no doubt to be resolved; and an earlier effective 
date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 
57-58.





ORDER

Entitlement to an initial compensable rating for hypertension 
is denied.

Entitlement to an effective date earlier than January 10, 
2005 for the grant of service connection for hypertension is 
denied.

Entitlement to an effective date earlier than April 20, 2006 
for the grant of entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU) is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


